MEMORANDUM **
Richard Orville Burgess, an Oregon state prisoner, appeals pro se the district court’s judgment dismissing his action without prejudice and denying his application to proceed in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir.1997), and we affirm.
Pursuant to the requirements of the Prison Litigation Reform Act (“PLRA”), the district court properly found that Burgess had previously filed 3 or more actions which were frivolous or failed to state a claim for relief, and did not allege that he was in imminent danger of serious physical harm in the instant action. See 28 U.S.C. § 1915(g); Tierney, 128 F.3d at 1311-12. The district court was not required to hold an evidentiary hearing prior to determining that Burgess is a prisoner to whom the PLRA applies.
Burgess’ remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.